Name: 2001/84/EC: Council Decision of 22 December 2000 concerning the conclusion of an Agreement between the European Community and the Republic of Cyprus adopting the terms and conditions for the participation of the Republic of Cyprus in Community programmes in the fields of training, education and youth
 Type: Decision
 Subject Matter: education;  demography and population;  European construction;  employment;  Europe
 Date Published: 2001-01-31

 Avis juridique important|32001D00842001/84/EC: Council Decision of 22 December 2000 concerning the conclusion of an Agreement between the European Community and the Republic of Cyprus adopting the terms and conditions for the participation of the Republic of Cyprus in Community programmes in the fields of training, education and youth Official Journal L 029 , 31/01/2001 P. 0038 - 0039Council Decisionof 22 December 2000concerning the conclusion of an Agreement between the European Community and the Republic of Cyprus adopting the terms and conditions for the participation of the Republic of Cyprus in Community programmes in the fields of training, education and youth(2001/84/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 149 and 150, in conjunction with Article 300(2), first sentence, and (3), first sub-paragraph thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament(1),Whereas:(1) The participation of Cyprus in Community programmes is an important element of the pre-accession strategy for Cyprus as set out in Council Regulation (EC) No 555/2000 of 13 March 2000 on the implementation of operations in the framework of the pre-accession strategy for the Republic of Cyprus and the Republic of Malta(2).(2) Council Decision 1999/382/EC of 26 April 1999 establishing the second phase of the Community vocational training action programme "Leonardo da Vinci"(3), and in particular Article 10 thereof, Decision No 253/2000/EC of 24 January 2000 of the European Parliament and of the Council establishing the second phase of the Community action programme in the field of education "Socrates"(4), and in particular Article 12 thereof, and Decision No 1031/2000/EC of 13 April 2000 of the European Parliament and of the Council establishing the "Youth" Community action programme(5), and in particular Article 11 thereof, provide that these programmes shall be open to the participation of Cyprus.(3) In conformity with the negotiating guidelines adopted by the Council on 14 February 2000, the Commission has negotiated, on behalf of the European Community, an agreement to enable Cyprus to participate in these programmes.(4) The Agreement should be approved,HAS DECIDED AS FOLLOWS:Article 1The Agreement between the European Community and the Republic of Cyprus adopting the terms and conditions for the participation of the Republic of Cyprus in Community programmes in the fields of training, education and youth is hereby approved on behalf of the Community.The text of the Agreement is attached to this Decision.Article 2The President of the Council is hereby authorised to appoint the person(s) empowered to sign the Agreement in order to bind the Community.Article 3The President of the Council shall, on behalf of the Community, give the notifications provided for in Article 4 of the Agreement.Done at Brussels, 22 December 2000.For the CouncilThe PresidentC. Pierret(1) Opinion delivered on 13 December 2000 (not yet published in the Official Journal).(2) OJ L 68, 16.3.2000, p. 3.(3) OJ L 146, 11.6.1999, p. 33.(4) OJ L 28, 3.2.2000, p. 1.(5) OJ L 117, 18.5.2000, p. 1.